DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 13 are indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Additionally a claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. Ex parte Lyell, 17 USPQ2d 1548 (1990).  In the claims the term “first operation” is directed to the process rather than the apparatus of the claims, these claims will not be further treated on the merits thereof. A person of ordinary skill in the art would not be able to ascertain whether infringement occurred by building a sensor capable of the action or when using a sensor that implemented the action.
Claims 1, 2, and 13 are indefinite since the term “PR2/PRI being not less than 0.97 times and not more than 1.03 times (NR2 + j)/NR2, j not being n*NR2/m, m being an integer not less than 1 and not more than k, n being an integer not less than 1 and not more than (m - 1), j being an 
The equations in the claims make the pitch ratio dependent on the term “j” which can be an arbitrary integer with a wide array of choices. It is only limited by being a positive integer  less than NR2 and not equal to “n*NR2/m” of which both “n” and “m” are arbitrarily chosen integers of which “n” is any positive integer less than “m” and “m” being which is an arbitrary integer between “1 to 6”. The negative limitation of “j not being equal to n*NR2/m” combined with depending on the arbitrary choice of integers for “n” and “m” make the claim boundaries difficult to ascertain. For instance a person of ordinary skill could take “j” as equal to 2 and NR2 equal to 4 and not infringe the claim if n=2 and m=4 as it makes j= n*NR2/m, but applicant could argue that with n=1 and m=4 there was infringement due to the condition of “j not equal to n*NR2/m” being satisfied. Thus one could use the same value for “j” to calculate the pitch ratio and infringe depending on the values of “n” and “m” chosen as the claim is dependent on a negative limitation which depends on arbitrarily chosen numbers that do not even change the pitch ratio. Thus it would not be possible for one of ordinary skill in the art to determine if infringement occurred and the claims are indefinite. 
Claims 1, 2, 9, 13 and 14 are indefinite since there are terms regarding number of elements which have integer values which are in brackets. It is unclear as to whether the terms in the brackets are a claim limitation or a desired configuration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki (WO 2010131394 A1).
Regarding claim 1, Sasaki[Abstract; Claim 1] discloses a plurality of first elements[Abstract; Claim 1]; and a plurality of second elements[Abstract; Claim 1], 
a first operation being performed, the first operation including processing based on a first signal and a second signal, the first signal corresponding to a first reflected wave of a first ultrasonic wave and being obtained from the plurality of first elements[Peizo electric elements are able to mutually convert signals between electrical and ultrasonic; Abstract; Claim 1], the second signal corresponding to the first reflected wave and being obtained from NR2 of the second elements (NR2 being an integer of 3 or more) included in the plurality of second elements[Abstract; Claim 1], 
the plurality of first elements being arranged along a first direction at a first pitch pRi, the first pitch PR, being in the first direction[Abstract; Claim 1], 

PR2/PRI being not less than 0.97 times and not more than 1.03 times (NR2 + j)/NR2, j not being n-NR2/m, m being an integer not less than 1 and not more than k, n being an integer not less than 1 and not more than (m - 1),j being an integer not less than 1 and not more than (NR2 - 1), k being an integer not less than 2 and not more than 6[Any number of elements can be chosen; As choosing which set is 1st element and which is 2nd is arbitrary, pitch ratio in Sasaki can be 2 and when choosing a “j” close to number of NR2 gives a ratio that is within 0.97 times to 1.03 times to 2. As an example using Sasaki, Examiner has a PR2/PR1=2. When taking NR2=100; k=2; m=2; n=1 and that j=99 is not equal to n*NR2/m=50. This will result in a (NR2+j)/NR2 =1.99 for which the PR2/PR1=2 is between 0.97 times and 1.03 times (NR2+j)/NR2. This satisfies all the claim limitations and reads on the claim].  
Regarding claim 2, Sasaki[Abstract; Claim 1]  discloses a plurality of first elements[Abstract; Claim 1]; and a plurality of second elements, [Abstract; Claim 1]
a first operation being performed, the first operation including processing based on a first signal and a second signal, the first signal corresponding to a first reflected wave of a first ultrasonic wave and being obtained from the plurality of first elements[Peizo electric elements are able to mutually convert signals between electrical and ultrasonic; Abstract; Claim 1], the second signal corresponding to the first reflected wave and being obtained from NR2 of the second elements (NR2 being an integer of 3 or more) included in the plurality of second elements[Abstract; Claim 1], 

a component in the first direction of the pitch of the plurality of second elements being a second pitch PR2, NR2, the first pitch pR1, and the second pitch PR2 satisfying PR2/PR1=(NR+j)/NR2, and j not equal to n.NR2/m. m being an integer not less than 1 and not more than k, n being an integer not less than 1 and not more than (m - 1), j being an integer not less than 1 and not more than (NR2 - 1), k being an integer not less than 2 and not more than 6. [Any number of elements can be chosen; As choosing which set is 1st element and which is 2nd is arbitrary, pitch ratio in Sasaki can be 2 and when choosing a “j” close to number of NR2 gives a ratio that is within 0.97 times to 1.03 times to 2. As an example using Sasaki, Examiner has a PR2/PR1=2. When taking NR2=100; k=2; m=2; n=1 and that j=99 is not equal to n*NR2/m=50. This will result in a (NR2+j)/NR2 =1.99 for which the PR2/PR1=2 is between 0.97 times and 1.03 times (NR2+j)/NR2. This satisfies all the claim limitations and reads on the claim]  
Regarding claim 13, Sasaki discloses a plurality of elements[Abstract; Claim 1], 
a first operation being performed, the first operation including processing based on a first signal and a second signal, the first signal corresponding to a first reflected wave of a first ultrasonic wave and being obtained from a plurality of first elements, the plurality of first elements being a portion of the plurality of elements, [Abstract; Claim 1]
the second signal corresponding to the first reflected wave and being obtained from NR2 second elements (NR2 being an integer of 3 or more), the NR2 second elements being a portion of the plurality of elements, [Abstract; Claim 1]

a component in the first direction of the pitch of the NR2 second elements being a second pitch pR2, PR2/PR1 being not less than 0.97 times and not more than 1.03 times (NR2 + j)/NR2, j not being n-NR2/m, m being an integer not less than 1 and not more than k, n being an integer not less than 1 and not more than (m - 1),j being an integer not less than 1 and not more than (NR2 - 1), k being an integer not less than 2 and not more than 6. [Any number of elements can be chosen; As choosing which set is 1st element and which is 2nd is arbitrary, pitch ratio in Sasaki can be 2 and when choosing a “j” close to number of NR2 gives a ratio that is within 0.97 times to 1.03 times to 2. As an example using Sasaki, Examiner has a PR2/PR1=2. When taking NR2=100; k=2; m=2; n=1 and that j=99 is not equal to n*NR2/m=50. This will result in a (NR2+j)/NR2 =1.99 for which the PR2/PR1=2 is between 0.97 times and 1.03 times (NR2+j)/NR2. This satisfies all the claim limitations and reads on the claim].  
Regarding claim 3, Sasaki discloses a transmitting element, the first ultrasonic wave being radiated from the transmitting element[Abstract; claim 1, 7 as well as peizo electric elements are able to mutually convert signals between electrical and ultrasonic]. 
Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a separate transmitter as a spare, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding claim 4, Sasaki discloses the first ultrasonic wave is radiated from at least one of the plurality of first elements, from at least one of the plurality of second elements, or from at 
Regarding claim 5, Sasaki discloses a processor configured to perform the first operation, the processor being configured to output, in the first operation, a first operation signal corresponding to a multiplication result, the multiplication result being of a signal based on the first signal and a signal based on the second signal[Description page 3 and 5 has the processing unit process the received signals].  
Additionally, it would have been obvious to one having ordinary skill in the art to have processed signals with actions such as multiplication, addition, amplification, filtering, etc, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed process yields any previously unexpected results.
Regarding claim 6, Sasaki discloses the processor multiplies a delay sum operation result of the first signal and a delay sum operation result of the second signal.[Description page 3 discusses the use of delay time in processing]
Regarding claim 7, Sasaki discloses wherein NR2 and (NR2 + j) have a common divisor α (α being an integer of 2 or more), NR2 is a product of the common divisor α and β, the processor also is configured to perform an other operation, and the processor is configured to perform processing based on a signal obtained from the plurality of first elements and a signal obtained from β of the second elements included in the plurality of second elements, the signal obtained from the plurality of first elements corresponding to an other reflected wave of an other 
Additionally, it would have been obvious to one having ordinary skill in the art to have modified process signals with actions such as multiplication, addition, amplification, filtering, etc, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed process yields any previously unexpected results.
Regarding claim 8, Sasaki discloses the plurality of second elements is arranged along the first direction[Claim 6; Fig 3].  
Regarding claim 9, Sasaki does not explicitly disclose a plurality of third elements; and a plurality of fourth elements, the plurality of third elements being arranged in a second direction at a third pitch pR3, the plurality of fourth elements being arranged at a pitch of the plurality of fourth elements, a component in the second direction of the pitch of the plurality of fourth elements being a fourth pitch pR4, the processor also performing a second operation, the second operation including processing based on a third signal and a fourth signal, the third signal corresponding to a second reflected wave of a second ultrasonic wave and being obtained from the plurality of third elements, the fourth signal corresponding to the second reflected wave and being obtained from NR4 of the fourth elements (NR4 being an integer of 3 or more), NR4, the third pitch pR3, and the fourth pitch pR4 satisfying PR4/PR3=(NR+jz)/NR4, and jz not equal to nz.NR4/mz, mz being an integer not less than 1 and not more than kz, nz being an integer not less than 1 and not more than st element and which is 2nd is arbitrary, pitch ratio in Sasaki can be 2 and when choosing a “j” close to number of NR2 gives a ratio that is within 0.97 times to 1.03 times to 2. As an example using Sasaki, Examiner has a PR4/PR3=2. When taking NR4=100; k=2; m=2; n=1 and that j=99 is not equal to n*NR4/m=50. This will result in a (NR4+j)/NR4 =1.99 for which the PR4/PR3=2 is between 0.97 times and 1.03 times (NR4+j)/NR4. This satisfies all the claim limitations and reads on the claim]  
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the third and fourth elements in the same way as the first and second elements since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Sasaki discloses discloses the second direction is aligned with the first direction[Claim 6; Fig 3].
Regarding claim 12, Sasaki discloses the processor is configured to output a signal corresponding to a multiplication result, the multiplication result being of a first multiplication result and a second multiplication result, the first multiplication result being of a signal based on the first signal and a signal based on the second signal, the second multiplication result being of a signal based on the third signal and a signal based on the fourth signal [Description page 3 and 5 has the processing unit process the received signals].  
Additionally, it would have been obvious to one having ordinary skill in the art to have processed signals with actions such as multiplication, addition, amplification, filtering, etc, since it has been held that where routine testing and general experimental conditions are present, 
Regarding claim 14, Sasaki does not explicitly disclose a second operation also is performed, the second operation including processing based on a third signal and a fourth signal, the third signal corresponding to a second reflected wave of the first ultrasonic wave and being obtained from a plurality of third elements, the plurality of third elements being a portion of the plurality of elements, the fourth signal corresponding to the second reflected wave and being obtained from NR4 fourth elements (NR4 being an integer of 3 or more), the NR4 fourth elements being a portion of the plurality of elements, the plurality of third elements is arranged in a second direction at a third pitch pR3, the third pitch pR3 being in the second direction, the NR4 fourth elements being arranged at a pitch of the NR4 fourth elements, a component in the second direction of the pitch of the NR4 fourth elements being a fourth pitch PR4, PR4/PR3 being not less than 0.97 times and not more than 1.03 times (NR4 + jz)/NR4, jz not being nz-NR4/izmz, mz being an integer not less than 1 and not more than kz, nz being an integer not less than 1 and not more than (mz - 1), jz being an integer not less than 1 and not more than (NR4 - 1), kz being an integer not less than 2 and not more than 6. [Abstract; Claim 1, 3; Any number of elements can be chosen; As choosing which set is 1st element and which is 2nd is arbitrary, pitch ratio in Sasaki can be 2 and 
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the third and fourth elements in the same way as the first and second elements since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Sasaki discloses a processor, the processor being configured to output a signal corresponding to a multiplication result, the multiplication result being of a first multiplication result and a second multiplication result, the first multiplication result being of a signal based on the first signal and a signal based on the second signal, the second multiplication result being of a signal based on the third signal and a signal based on the fourth signal [Description page 3 and 5 has the processing unit process the received signals].  
Additionally, it would have been obvious to one having ordinary skill in the art to have processed signals with actions such as multiplication, addition, amplification, filtering, etc, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed process yields any previously unexpected results. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to make the third and fourth elements being 
Regarding claim 17, Sasaki discloses the second pitch PR2 is greater than 1/2 of a wavelength of the first ultrasonic wave.[Description page 4/9 in Sasaki has the pitch p ≦ λ / (1+ | sin θ |) and for angles 0 to 45 degrees which has the pitch more than half the wavelength as it varies from p = λ at sin 0 and p=0.54λ at sin 45 all of which is greater than 0.5λ]  
Regarding claim 18, Sasaki discloses wherein NR2 is 6, and (NR2 + j) is 8 or 10 [Here the claimed pitch ratio is either 1.33 or 1.667 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1]
Moreover it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 19, Sasaki discloses wherein NR2 is 8, and (NR2 + j) is 10 or 14. [Here the claimed pitch ratio is either 1.25 or 1.75 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1]
Moreover it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Sasaki discloses wherein NR2 is 9, and (NR2 + j) is 12 or 15. [Here the claimed pitch ratio is either 1.33 or 1.667 and Sasaki discloses in claim 1 that the pitch is different from each other thus resulting in a ratio that is not 1]
Moreover it would have been obvious to one having ordinary skill in the art at the time the invention was made to select certain ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2010131394 A1) as applied to claims 9 and 14 above, and further in view of Hajati (US 20130293065 A1).
Regarding claim 11 and 15, Sasaki does not explicitly teach an angle between the second direction and the first direction is not less than 80 degrees and not more than 100 degrees. 
Hajati teaches that an angle between the second direction and the first direction is not less than 80 degrees and not more than 100 degrees[0052; Fig 1 have the angles at 90 degrees]
It would have been obvious to one of ordinary skill in the art to have modified the direction of the pitch of the arrays in Sasaki further in view of the angle between the directions of Hajati in order to create arrays with different pitch at angles with each other to get a greater reception area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645